United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Oklahoma City, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-529
Issued: July 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 21, 2011 appellant filed a timely appeal from a June 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
October 25, 2008.
FACTUAL HISTORY
On July 2, 2007 appellant, then a 50-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that he strained his back and groin on June 23, 2007 when he
1

5 U.S.C. § 8101 et seq.

was picking up trays and pushing carts. In a narrative statement, he indicated that he had been
involved in motor vehicle accidents on March 29 and April 29, 2007.2 Appellant also noted a
prior compensation claim in November 2003 involving his back. By decision dated August 16,
2007, OWCP denied the claim for compensation.
In a report dated May 7, 2008, Dr. J. Arden Blough, a Board-certified family practitioner,
provided results on examination. He indicated that appellant had work restrictions that included
45 minutes intermittent bending and stooping and one hour of lifting, squatting and climbing.
In a decision dated May 29, 2008, an OWCP hearing representative remanded the case
for further development. The hearing representative stated that appellant had been working full
duty for approximately a month before the June 23, 2007 incident. According to the hearing
representative, there was sufficient evidence from the attending physician, Dr. Blough, to require
further development.
Appellant was referred to Dr. Christopher Jordan, a Board-certified orthopedic surgeon,
for a second opinion examination. In a report dated July 12, 2008, Dr. Jordan provided a history
and results on examination. He stated that appellant’s history was consistent with a muscle
injury, but the physical examination was normal.
In a report dated October 29, 2008, Dr. Blough stated that appellant had pain in his neck
and back, radiating into the right buttock and leg, more severe over the past five days. He
reported that an October 14, 2008 magnetic resonance imaging scan revealed severe
degenerative cervical spondylosis, with multilevel central canal and foraminal stenosis,
secondary to degenerative joint disease. Dr. Blough provided results on examination and
indicated that appellant had work restrictions that included 25-pound lifting and no repetitive
bending, stooping or squatting.
By decision dated November 3, 2008, OWCP denied the claim for compensation. On
November 7, 2008 appellant requested a hearing before an OWCP hearing representative. The
record contains a letter dated November 26, 2008 from him stating that his requests for light duty
since June 23, 2007 had been ignored by his supervisors.
In a report dated January 16, 2009, Dr. Glenn Smith, an osteopath, stated that appellant
was seen for a work-related injury on June 23, 2007. He stated that appellant’s job duties
included repetitive pushing and pulling of carts. Dr. Smith also stated that appellant reported
reinjuring his right shoulder, neck and back “doing his same job routine” around October 2007.3
He indicated that there were no restrictions and then stated: “I feel this is a direct result” from
the injury sustained on June 23, 2007.
By decision dated March 20, 2009, the hearing representative remanded the case for an
additional report from Dr. Jordan. In a report dated November 14, 2009, Dr. Jordan reiterated
2

Appellant did not report the year but apparently the accidents occurred in 2007.

3

In a February 23, 2010 report, Dr. Smith stated that appellant had reported an injury in October 2008, not
October 2007.

2

that the physical examination was normal. He indicated that the most likely cause of appellant’s
symptoms would have been a muscle strain in the trapezius or triceps area, but it had resolved as
of the examination.
On November 23, 2009 OWCP stated that the claim was accepted for resolved right
shoulder sprain.
In a statement dated February 24, 2010, appellant indicated that, although Dr. Smith had
referred to an October 2007 injury, the injury was October 25, 2008 and a claim for a new injury
had been filed. He stated that he was not working light duty at the time of his dismissal and that
the employing establishment did not accommodate the work restrictions of Dr. Blough.
Appellant also stated that he did not stop work due to a worsening of his condition.
On September 1, 2010 appellant submitted a recurrence of disability claim (Form CA-2a)
commencing October 25, 2008. He stated that he had continuing work restrictions, stopped
working on October 25, 2008 and his employment was terminated in July 2010. Appellant
asserted that he could no longer work due to pain in his back as of October 25, 2008.
With respect to medical evidence, appellant submitted a November 26, 2008 report from
Dr. William Beringer, an osteopath, who stated that appellant reported that he initially sustained
a neck and back injury at work on June 23, 2007 from pulling and pushing carts. He diagnosed a
herniated L1-2 disc. In a report dated February 22, 2010, Dr. M. Stephen Wilson, a family
practitioner and associate of Dr. Blough, stated that appellant had been treated since June 25,
2007 for work-related injuries to his cervical, thoracic and lumbar spine, as well as right
shoulder. He stated that appellant’s employing establishment was unable to find a light-duty job
and appellant should be considered totally disabled.
Appellant also submitted reports from Dr. Shelly Jacobs, a specialist in occupational
medicine, commencing May 4, 2010. In the May 4, 2010 report, Dr. Jacobs indicated that he
reported pushing carts of food. She provided results on examination and diagnosed cervical neck
strain with mild-to-severe foraminal stenosis, lumbar back strain with disc protrusion at L1-2,
L4-5 and L3-4 and right shoulder strain. In addition, Dr. Jacobs opined that appellant “injured
his lower back, neck and right shoulder as a result of his duties pushing heavy trays through
hallways for long periods of time.” In a report dated May 25, 2010, she indicated that the date of
injury was October 25, 2008.
By decision dated November 9, 2010, OWCP denied the claim for a recurrence of
disability. It stated that the claim had been accepted for “sprain of shoulder and upper arm,
rotator cuff, right,” neck sprain and thoracic sprain.
On May 17, 2011 appellant requested reconsideration. He submitted additional reports
from Dr. Jacobs providing results on examination. In reports commencing June 8, 2010, the date
October 25, 2008 was crossed out and a handwritten date of June 23, 2007 was inserted.4 In a
report dated April 22, 2011, Dr. Don Barney, an osteopath, provided a history of appellant
having pain on June 23, 2007 from pushing carts and he reported another injury in late 2008. He
4

There is also a copy of the June 8, 2010 report containing a date of injury as October 25, 2008.

3

provided results on examination and stated that appellant should be referred for stress and
anxiety resulting from his work-related injury.
By decision dated June 29, 2011, OWCP reviewed the case on its merits and denied
modification.
LEGAL PRECEDENT
OWCP’s regulations define the term recurrence of disability as follows:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means
an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her
work-related injury or illness is withdrawn or when the physical requirements of
such an assignment are altered so that they exceed his or her established physical
limitations.”5
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that
the disabling condition is causally related to the employment injury and supports that conclusion
with sound medical reasoning.6
ANALYSIS
The issue in this case is a claim for a recurrence of disability, commencing October 25,
2008, causally related to a June 23, 2007 employment injury. The record indicates that OWCP
had initially accepted the claim, on November 23, 2009, for a “resolved” right shoulder sprain.
The November 9, 2010 OWCP decision, however, states that the accepted conditions were a
right rotator cuff sprain, as well as neck and thoracic sprains.
The evidence in the record is not entirely clear on appellant’s work history. It appeared
from his statements on November 26, 2008 and February 24, 2010 that he was working regular
duty prior to October 25, 2008 and he felt he could not continue working due to his medical
condition. Appellant asserted that the employing establishment would not provide him with
light-duty work. With respect to a claim for a recurrence of disability, it is his burden of proof to
establish disability as of October 25, 2008 causally related to his accepted employment injuries.

5

20 C.F.R. § 10.5(x).

6

Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J. Lasanen, 43 ECAB 549 (1992).

4

Appellant apparently filed a claim for a new injury on October 25, 2008 but that issue is not
before the Board on this appeal.
On the CA-2a form appellant indicated that he felt he could not continue to work the
position due to back pain. He submitted an October 29, 2008 report from Dr. Blough noting
increased pain for approximately five days and new work restrictions.
The Board finds no probative medical evidence establishing a recurrence of disability as
of October 25, 2008. In the October 29, 2008 report, Dr. Blough referred to neck and back pain
radiating into the leg, without discussing causal relationship with employment. He did not
provide a complete history noting, for example, the motor vehicle accidents in 2007 or
specifically discuss the cause of a recent increase in pain.
While the medical record contains many medical reports regarding continuing treatment
after October 25, 2008, none of these reports provide a rationalized medical opinion, based on a
complete and accurate background, on the recurrence of disability issue. Dr. Smith did not
explain in his January 16, 2009 report specifically what he felt was the “direct result” of a
June 23, 2007 injury, as he noted no restrictions. He also referred to appellant working his
“same routine” and a reinjury in October 2008, without further explanation. A new injury
resulting from performance of job duties over a period of time would be a claim for an
occupational injury that is not before the Board. A recurrence of disability is, as noted in the
legal precedent above, a spontaneous change in the employment-related condition without an
intervening injury or new work exposure.
The reports from Dr. Wilson do not discuss the relevant medical issue. Dr. Wilson does
not discuss appellant’s condition on October 25, 2008 or explain how it represented a recurrence
of disability causally related to the employment injury. The evidence from Dr. Jacobs is also of
diminished probative value. She initially referred to pushing carts of food in a May 4, 2010
report, without providing a specific date of injury. Later reports noted a date of injury of
October 25, 2008, that was changed from June 23, 2007 without explanation. In addition,
Dr. Jacobs indicated that she felt appellant’s condition was due to long-term performance of his
job duties. That issue, as noted above, is a separate claim that is not before the Board.
The Board accordingly finds that appellant has not met his burden of proof to establish a
recurrence of disability commencing October 25, 2008. On appeal, appellant has resubmitted
evidence of record. The Board has considered the evidence before OWCP at the time of its
June 29, 2011 decision and for the reasons indicated that appellant did not meet his burden of
proof in this case.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability as of
October 25, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2011 is affirmed.
Issued: July 13, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

